UNCLASSIFIED//FOR PUBLIC RELEASE




                              UNITED STATES DISTRICT COURT
                                                                              .
                              FOR THE DISTRICT OF COLUMBIAFiJc.d with Classified
                                                                                      .
ABDULSALAM ALI ABDULRAHMAN                          §
AL-flELA,                                           §
                                                    §
                Petitioner,                         §
                                                    §
                                                    §           Case No. 0S-cv�0I048(RCL)
                                                    §
OONAL0J. TRUMP eta/.,                               §
                                                    §
                Respondents.                        §

                                   MEMORANDUM OPINION

        Petitioner Abdulsalam Ali Abdulratunan al�Hela is challenging the legality of his

detention at the United States Naval Base in Guantanamo, Cuba. Al-Hela was captured in

September 2002 and the government has detained him at Guantanamo since 2004. The

government contends that aJ-Hela's detention is lawful under the 2001 Allthorization for Use of

Military Force (AUMF). Authorization for Use of Military Force, Pub. L No. l 07-40, 115 Stat.

224 (2001) [hereinafter AUMF]. The AUMF authorizes the President to detain individuals who

were part of or substantially supported the Taliban, al Qaeda, or associated forces that are

engaged in hostilities against the United States or its coalition partners.

       Al-Hela argues that his detention is not lawful under the AUMF because he did not join

al Qaeda or any other terrorist group, and did not support any such groups. He contends £hat he

was a highly respected businessman, tribal leader, and officer involved in the Yemeni

Government's program to deport non,Yemeni Arab veterans of the Afghan�Soviet War who

were living in Yemen. Al-Hela also asserts that the A UMF can no longer provide a basis for

detention and that his prolonged deteution violates the Due Process Clause.




                       UNCLASSIFIED//FOR PUBLIC RELEASE